Title: Benjamin and Deborah Franklin and John and Frances Croker to Sarah Read: Lease, 11 April 1734
From: Franklin, Benjamin,Franklin, Deborah,Croker, John,Croker, Frances
To: Read, Sarah


[April 11, 1734]
This Indenture made the Eleventh day of April in the Seventh Year of the Reign of our Sovereign Lord George the Second by the Grace of God of Great Britain France and Ireland King Defender of the Faith &c Annoque Domini One thousand Seven hundred and Thirty Four Between Benjamin Franklyn of the City of Philadelphia Printer and Deborah his Wife and John Croker of the said City Taylor and Frances his Wife of the one part and Sarah Read of the said City of Philadelphia Widow of the other part Witnesseth That the said Benjamin Franklyn and Deborah his Wife John Croker and Frances his Wife for and in Consideration of Five Shillings apeice to them paid by the said Sarah Read at or before the Sealing or delivery of these Presents and for diverse other good Causes and Considerations them hereunto moving have demised Granted and to Farm letten and by these Presents do Demise Grant and to Farm lett unto the said Sarah Read all that Messuage or Tenement and Lott of Land thereto belonging Scituate on the South side of High Street in the City of Philadelphia aforesaid containing in breadth Sixteen foot and a half and in length Three hundred and Six foot bounded Northward with the said High Street Eastward with a Lott late of William Boulding deceased Southward with the Ends of Chesnutt Street Lotts and Westward with a Lott now or late of the said Sarah Read Together with all and Singular the Rights Members and Appurtenances whatsoever thereunto belonging or in any wise Appertaining to have and to hold the said Messuage or Tenement Lott of Land and Premisses hereby demised with the Appurtenances unto the said Sarah Read and her Assigns from henceforth for and during and unto the full End and Term of Ninety Nine Years if She the said Sarah Read shall so long Live yeilding and paying therefore Yearly and every Year during the Continuance of the Term hereby granted unto the said Benjamin Franklyn and Deborah his Wife and John Croker and Frances his Wife their Heirs Executors Administrators and Assigns the Rent of one Pepper corn only if demanded And the said Benjamin Franklyn for himself and for the said Deborah his Wife their Heirs Executors Administrators and Assigns and the said John Croker for himself and for the said Frances his Wife their Heirs Executors Administrators and Assigns do covenant Promise and Grant to and with the said Sarah Read [and?] her Assigns That She the said Sarah Read and her Assigns shall and lawfully may from time to time and at all times during the Continuance of the Term hereby granted Peaceably and quietly have hold Use Occupy Possess and Enjoy the said Messuage or Tenement Lott of Land and Premisses hereby demised with the Appurtenances without any Lett Suit hindrance or denial whatsoever of or by the said Benjamin Franklyn and Deborah his Wife their Heirs Executors Administrators or Assigns or of or by the said John Croker and Frances his Wife their Heirs Executors Administrators or Assigns any or either of them or any other Person or Persons claiming or to claim by from or under them any or either of them And the said Sarah Read doth for herself and her Assigns Covenant Promise and Grant to and with the said Benjamin Franklyn and Deborah his Wife their Heirs Executors Administrators and Assigns and to and with the said John Croker and Frances his Wife their Heirs Executors Administrators and Assigns respectively in manner following that is to say that She the said Sarah Read and her Assigns shall and will from time to time and at all times during the continuance of the Term hereby granted at her and their own proper Costs and Charges well and Sufficiently Repair Uphold Support Maintain amend pave glaze fence and keep the said Messuage or Tenement Lott of Land and Premisses hereby demised with their Appurtenances Accidents by Fire Excepted And that it shall and may be lawful to and for the said Benjamin Franklyn and Deborah his Wife their Heirs Executors Administrators and Assigns John Croker and Frances his Wife their Heirs Executors Administrators and Assigns any or either of them at any time or times during the said Term hereby granted to Build or make Improvements on any part of the Lott of Land hereby demised and to have Receive Possess and Enjoy such Buildings and Improvements so by them any or either of them to be made or Built and the Rents Issues and Profits thereof to their own proper Use and Behoof without any Lett hindrance or Interruption of her the said Sarah Read or her Assigns This Indenture or any thing herein contained to the contrary thereof in any wise Notwithstanding In Witness whereof the Parties to these Presents have hereunto interchangeably Sett their Hands and Seals the day and Year First above written.


  
  
  

Sealed and Delivered
B. Franklin
  [Seal]


in the Presence of Us
Deborah Franklin
  [Seal]


 John Jones Junr
John Croker
  [Seal]


 Thos. Hopkinson 1734
Frances Croker
  [Seal]



  
Endorsed: Franklyn et ux & Croker et ux to Sarah Read
Lease of a Messuage &c. in High Street for 99 Yrs. if Lessee so long Live
Dat 11 April 1734
[In another hand] Expired
